department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date may contact person uniform issue list numbers contact identification_number telephone number ed ‘2 legend r p o o a t u dear this is in reply to t’s rulings request concerning sec_4941 and sec_4944 of the internal_revenue_code in regard to a specific stock comprising about ninety percent of t’s assets t is c stock is t was funded by gift from a non-charitable trust created by a primarily with stock in a charitable_trust created by a and a private_foundation under sec_509 of the a code listed on the new york stock exchange in good standing national bank c t’s assets consisted upon commencement of its operation for charity about ninety percent of t’s holdings in c constitute a miniscule part of the ownership of c well below of stock in c one percent t’s trustee b is an affiliated or subsidiary bank of c t plans to sell the c stock in installments over a period of time and gradually diversify its investments t represents that it will exercise ordinary business care and prudence in diversifying its holdings b charges a fee to t for b’s services as trustee - the same amount it charges to other customers for similar services t requests the following rulings t with b as trustee may continue to hold all c stock received from the non-charitable trust under t’s plan of gradual sales and diversification and pay standard and reasonable_compensation to the jeopardizing investment rules of sec_4944 of the code and ii the self-dealing rules of sec_4541 its services without violating as trustee for i b sec_4941 of the code provides in pertinent part that self-dealing includes the use of the assets of a private_foundation for the benefit of a disqualified_person under sec_4941 of the code the payment of reasonable_compensation by a private_foundation to its trustee bank for reasonable and necessary services performed is not a prohibited or taxable or an act of self- dealing such compensation is not an improper use of the foundation's assets for a disqualified_person sec_4944 of the code imposes tax on a private foundation’s investing any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_53_4944-1 of the foundations and similar excise_taxes regulations provides that sec_4944 shall not apply to an investment made by any person which is later gratuitously transferred to a private_foundation if such foundation furnishes any consideration to such person upon the transfer the foundation will be treated as having made an investment within the meaning of sec_4944 in the amount of such consideration under sec_4944 of the code the existence of a jeopardizing investment is a matter there is no specific listing of allowable or not based upon all the facts and circumstances allowable investments nor is there a specific or numerical diversification requirement t’s holding of the c stock is not a jeopardizing investment because under sec_53_4944-1 of the regulations t received the stock by gift also t’s plan to sell the stock gradually rather than all at once in order to diversify is not a jeopardizing investment we are not ruling upon particular investments in t’s diversification plan because t has not provided us with any details instead we accept t’s factual representation that the plan will be executed with ordinary business care and prudence generally diversification is a prudent strategy for management of investment_assets the fact that t’s stock is stock in the parent_corporation of its corporate bank trustee b is the source of your inquiry as to possible conflict of interest and sec_4941 violation however those investments were made before t began operation as a charitable_trust any benefit to b and c arising from t’s mere holding of c stock is too incidental and tenuous to result in an act of self-dealing moreover under the circumstances t does not appear to be in a position to manipulate the price of c stock through its gradual sales so as to result in an act of self-dealing also t may pay b reasonable_compensation for b’s services as trustee without resulting in rule whether the an not compensation t pays to b is reasonable which is an inherently factual issue of self-dealing under sec_4941 of the code we do act accordingly we rule that t with b as trustee may continue to hold all its c stock received from the non-charitable trust under t’s plan of gradual sales and diversification and pay standard and reasonable_compensation to b as trustee for its services without violating i the jeopardizing investment rules of sec_4944 of the code and ii the self-dealing rules of sec_4941 of the code because this ruling permanent records sec_6110 of the code provides that it may not be used or cited as precedent letter could help to resolve any questions please keep it in your this ruling letter is directed only to the organization that requested it sincerely is joseph chasin manager exempt_organizations technical group
